DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Response to Amendment
Claims 1, 4-13, 15-16 and 20-22 were rejected in Office Action mailed on 06/14/2021.
Applicant filed a response, amended claim 1, 9-10 and 21, added cancelled claim 12, and added claims 23-27. Claims 2-3 were previously cancelled. 
Claims 1, 4-11 and 13-27 are currently pending in the application, of claims 14 and 17-19 are withdrawn from consideration.
Claims 1, 4-11, 13, 15-16, 20-27 are being examined on the merits in this Office Action.
 
Claim Objections
Claims 1, 4-5, 7-8, 11 and 21-24 are objected to because of the following informalities: 
In claim 1, line 7, it is suggested to amend “that is made of” to - -comprising- -.

In claim 1, line 7, it is suggested to amend “non-conductive” to - -non-conductive and- -.
In claim 1, line13, it is suggested to amend “the top conductive surface” with - -a top conductive surface area- -.
In claim 1, lines 13 and 15, it is suggested to amend “the insulating material” to - -the at least one insulating material- -.
In claim 4, line 3, it is suggested to amend “the conductive layer” to - -the porous conductive layer- -.
In claim 5 lines 1-2, it is suggested to amend “the thickness” to - -a thickness- -.
In claim 7, line 2, it is suggested to amend “the forms selected from the group consisting of wire” to - -the form selected from the group consisting of a wire- -.
In claim 8, line 1, it is suggested to amend “the average” to - -an average- -.
In claim 11, line 1, it is suggested to amend “the volume” to - -a volume- -. 
In claim 11, line 3, it is suggested to amend “the total volume” to - -a total volume- -.
In claim 21, line 2, it is suggested to amend “the entire top” to - -an entire top- -.
In claim 22, line 2, it is suggested to amend “the volume” to - -a volume- -. 
In claim 22, line 3, it is suggested to amend “the total volume” to - -a total volume- -.
In claim 23, line 1, it is suggested to amend “coverage” to - -a coverage- -.
In claim 23, line 2, it is suggested to amend “extends to the inside” to - -extends inside- -.
In claim 23, line 2, it is suggested to amend “the conductive layer” to - -the porous conductive layer- -.
In claim 24, line 2, it is suggested to amend “extends to the inside” to - -extends inside- -.
- -.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 13, 15-16, 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “wherein the pores of the conductive layer extend through the insulating layer”. The examiner was unable to locate where the originally filed specification contemplated such limitation. Therefore, it is not clear whether Applicant was in possession of the porous electrode recited 
Regarding dependent claims 4-11, 13, 15-16, 20-27, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13, 15-16, 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the limitation “superior to the conductive layer” and “superior insulating material”. The term “superior” is a relative term which renders the claim indefinite. The term “superior” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is not clear if “superior” refers to above or top in position relating the porous conductive layer or if superior in specific characteristic compared to the porous conductive layer.
Regarding dependent claims 4-11, 13, 15-16, 20-27, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Allowable Subject Matter
To overcome the above rejection, the materials limitations of the porous conductive layer as recited in claim 6-7 and 22 in combination to the arrangement as recited in the newly added claim 24 and described in paragraph [0019] (as published) and depicted in figure 2 may be listed in independent claim 1. In order to expedite prosecution and potentially place the application in condition of allowance, it is suggested to amend the claims as follows:
1. A porous electrode comprising: 
comprising-6 S/cm and the pores are at least partially filled with active materials, with liquid electrolyte, with gel electrolyte, with solid electrolyte, with composite electrolyte, or with a combination of the above materials; 
wherein the at least one conductive material is selected from the group consisting of copper, nickel, iron, carbon, or their composites and is in the form selected from the group consisting of a wire, ribbon, tube, mesh, foam or random arrangement;
comprising characterized that is both electronically and ionically non-conductive and selected from the group consisting of polymers, oxides, sulfides, fluorides, chlorides, carbonates, nitrides, silicates, borates, aluminates, sulfates, phosphates and mixed compounds and composites; 

wherein the at least one insulating material partially covers a top conductive surface area of the porous conductive layer so that the pores of the porous conductive layer are not closed by the at least one insulating material and an uncovered top conductive surface area is less than 10% of the top conductive surface area of the porous conductive layer,
wherein a coverage by the at least one insulating material extends deep inside the porous conductive layer;
wherein a volume of the pores formed by the at least one conductive material is no less than 50 50% of a total volume of the porous conductive layer; and 
wherein when the porous electrode is incorporated as an anode or part of an anode in an electrochemical cell, the superior insulating material is between the conductive layer and a cathode.

Cancel claims 6-7 and 22-24. 
Amend the claims to correct the objections as set forth above. 
Withdrawn claims would be rejoined as they require the limitations of the independent claim 1.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mikhaylik (U.S. Patent Application Publication 2005/0147886).
Chae et al. (U.S. Patent Application Publication 2014/0295238).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723